Citation Nr: 1341733	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  10-42 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from January 2003 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The Veteran seeks service connection for PTSD.

The Veteran was previously denied service connection for PTSD in a May 2008 rating decision, and an August 2008 rating decision.  The Veteran's claim for PTSD was readjudicated on both occasions based on the submission of new and material evidence.  38 C.F.R. § 3.156(b) (2013).  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the electronic "Virtual VA" system to insure a total review of the evidence. 
 



FINDINGS OF FACT

1.  The Veteran engaged in combat during service, receiving a Combat Action Ribbon.

2.  The Veteran has PTSD that is related to his experiences while on active duty.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claims given the favorable nature of the Board's decision herein.  Inasmuch as the determination below constitutes a full grants of the benefits sought, any error in notice or assistance is harmless.

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV).  See 38 C.F.R. § 3.304(f); See also Cohen v. Brown, 10 Vet. App. 128, 139, 140 (1997) (holding that in making a PTSD diagnosis, mental health professionals "are presumed to know the DSM-IV requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis.").  

If the evidence establishes that the Veteran was engaged in combat with the enemy or was a prisoner of war (POW), and the claimed stressor is related to combat or POW experiences (in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service), the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(2).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms, but does not necessarily include opinions on the cause or etiology of any current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.

The Veteran's Application For Compensation (VA Form 21-526) for PTSD was submitted in January 2008.  While receiving VA treatment the Veteran underwent a PTSD screen in which the Veteran screened positively for PTSD.   

In June 2008, the Veteran underwent a PTSD examination.  The examiner reviewed the Veteran's medical records, the claims file, the Veteran's medical history, pre-military history, military history, conducted a psychiatric examination, discussed PTSD symptoms, and gave a diagnosis.  At the examination the Veteran stated that he was "on edge" with his current girlfriend, that he got angry at her, and that they fight every day.  The Veteran stated that he has "exploded" on his father a couple times and has a good relationship with his mother.  He has friends, which he reported he usually "goes to the bar and get[s] drunk [with]."  The Veteran has shown violence and reported that he has been in a few bar fights, and that he drinks every day.  The examiner noted sleep impairment, and the Veteran reported that he has nightmares related to his combat every 1-2 days.  The examiner found that the Veteran exhibited inappropriate behavior, displaying irritability, a short temper and excessive drinking.  The Veteran stated that he did not exhibit panic attacks, and did not exhibit homicidal or suicidal thoughts.  The examiner found that the Veteran has recurrent distressing dreams, intense psychological distress, and was reactive to exposure which resembles combat.  The examiner found that the Veteran did not meet the DSM-IV criteria diagnosis of PTSD.  The examiner diagnosed the Veteran with adjustment disorder with alcohol abuse, with an overall Global Assessment of Functioning (GAF) score of 65.  The examiner concluded that the "Veteran reports being exposed to IED blasts and suffering a head injury... and that he does have some PTSD symptoms including sleep disturbance with nightmares, increased irritability and anger, exaggerated startle response, and some avoidance behaviors, however he does not meet full DSM-IV Criteria for PTSD at this time."

At a VA clinic in December 2008, the Veteran stated that in Iraq he was involved in "kickin[g] in doors", multiple blasts caused wounds under his face, and he reportedly fell fifteen feet off of a wall landing on his head.  The Veteran stated that when he came back from Iraq he drank heavily for two months.  He also stated that in the past month he had cut his alcohol use.  His main complaint was his irritability.  He stated that he becomes very angry to the point of physical aggression, he has yelled at friends, family and strangers, punched his brother, and put holes in the walls of homes.  The Veteran stated that he never thought of suicide but did relay an incident when he had a barrel of a gun in his mouth after becoming intoxicated.  The diagnosis stated that the Veteran had symptoms of PTSD; the Axis I diagnosis was depressive disorder with a GAF score of 65.   

At a psychology consult in February 2009, the Veteran was diagnosed with Axis I PTSD.  After a review of the Veteran's history of PTSD, examination of psych history, review of medications, past medical family history, social history, and military history, the staff psychiatrist diagnosed the Veteran with PTSD and a GAF score of 55.  In the psychiatrist's assessment, she stated that the Veteran "has PTSD symptoms which initially come across as minimal because he has significant emotional numbing.  Abusing alcohol."  On the same day a Psychology Intern diagnosed the Veteran with Axis I PTSD as well.          

At a second psychology consult in February 2009 the staff psychologist reviewed the Veteran's medical and social history, discussed substance abuse, performed a mental status exam, gave an assessment and diagnosed the Veteran.  The Veteran stated his trauma history was "several instances in which he was shot at, thought he was going to die, or saw others die while in Iraq."  The Veteran reaffirmed that once after coming back from Iraq he sat on his bed with a gun in his mouth.  The examiner found the Veteran was positive for nightmares, distress at cues, reactivity, avoided thoughts of the trauma, had restricted affect, anger, hyperviligence, and startles.  The Veteran stated that his symptoms do not interfere with interacting with his family, but that they interfere with other social functioning.  In diagnosing the Veteran with PTSD the psychologist assigned a GAF score of 55.                  

A March 2009 psychology treatment note of the Veteran shows a continued Axis I diagnosis of PTSD and a GAF score of 55.  The Veteran stated he had nightmares, takes his aggression out physically, and keeps to himself except for dealing with family.

The evidence of record shows that the Veteran failed to attend his scheduled psychology consultations in April 2009.

In June 2009 the Veteran underwent a VA PTSD examination.  The examiner reviewed the Veteran's medical records, the claims file, the Veteran's prior VA PTSD examination, the Veteran's medical history, pre-military history, military history, gave a psych exam, discussed PTSD symptoms, and gave a diagnosis.  In discussing the Veteran's PTSD symptoms the physician found that the Veteran had recurrent and intrusive distressing recollections of the event, with recurrent distressing dreams of the event.  The Veteran stated that he has feelings of detachment from others, with irritability or outbursts of anger, hyperviligence, and exaggerated startle response.  The examiner found the symptoms to be chronic.  

In review of the PTSD symptoms the examiner stated that there are "inconsistencies in medical records and what veteran's reporting his PTSD symptoms to be."  The Veteran reported he still had nightmares, intrusive thoughts, specified a trauma event in which he saw a "kid with [his] head wide open' - no more than 5 year old-remembers blood over hands."  The Veteran also exhibited violent outbursts at the exam, and stated that his generation is "being annihilated".  The examiner did not find a diagnosis of PTSD and stated that there are "multiple inconsistencies in medical records".  The examiner reported inconsistencies in the Veteran's reporting of his symptoms, regarding detachment.  The examiner stated that the Veteran's anger and irritability "doesn't appear to be related to a psychiatric disorder but rather [a] problem with attitude."  The examiner stated that the Veteran may have exaggerated his alcohol use.  The final inconsistency the examiner found was with the Veteran's medication.  The examiner concluded in that the "Veteran could have symptoms of a mental health disorder... although he has been diagnosed with PTSD in medical records, there is no follow up and he has a clear agenda to be service-connected.  It's my clinical opinion that a diagnosis of PTSD by another mental health provided is not enough to support the claim at this time."   

In December 2009 the Veteran had psychiatry treatment for his PTSD.  The Veteran had follow-up treatment in January 2010 where he had a continued diagnosis of PTSD and had a GAF score of 52.  In February 2010, PTSD was listed as the Veteran's emotional state in a nursing inpatient note.  In July 2010 PTSD was listed in the Veteran's medical history while the Veteran received medical treatment.  

After a thorough review of the evidence of record, the Board concludes that service connection for PTSD is warranted.  

The medical evidence of record is in equipoise as to whether the Veteran has a current diagnosis of PTSD.  See 38 C.F.R. § 4.125. In that regard, the Board observes that there are competing medical opinions addressing the issue of whether the Veteran has a current diagnosis of PTSD. The June 2008 VA examiner and June 2009 VA examiner concluded that the Veteran's symptoms did not meet the criteria for a DSM-IV diagnosis for PTSD but that the Veteran did suffer from a psychiatric disability.  Treating VA physicians however, diagnosed the Veteran with PTSD in February 2009, and continued to treat the Veteran's PTSD through July 2010 (the most recent treatment records in the claims file).  

The diagnosis of PTSD in February 2009 was based on a full review of the Veteran and premised on the positive findings regarding nightmares, distress at cues, reactivity, avoidance of the trauma, restricted affect, anger, hyperviligence, and that the Veteran startles easily.  The June 2009 VA exam found inconsistencies with some of the Veteran's history and statements and supplied a detailed rationale as to why a previous diagnosis of PTSD was insufficient, and why he felt the Veteran did not have PTSD.  Accordingly, the Board finds all of the medical opinions provided with regard to whether the Veteran currently has PTSD to be probative.  Thus, the Board concludes that the evidence is at least in equipoise with regard to the issue of whether the Veteran has a current diagnosis of PTSD; therefore, with application of the benefit of the doubt doctrine, the Board concludes that the Veteran has a current diagnosis of PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    

The Veteran's service records document that he served in Iraq and received the Combat Action Ribbon.  Consequently, in-service stressors are conceded and the second element for PTSD is fulfilled.

With regard to the requirement of medical evidence establishing a link between the Veteran's current symptomatology and an in-service stressor, it is clear that VA treatment and diagnosis was premised on the Veteran's trauma from combat.  Statements at the Veteran's June 2008 VA examination show that the Veteran suffered from nightmares related to his combat.  The Veteran was exposed to IED blasts and suffered an injury from that experience.  The examiner found hyperviligence, and avoidance related to these events and trauma.  In December 2008 the Veteran discussed his trauma when undergoing treatment for Traumatic Brain Injury (TBI), and those statements are found in the medical record.  Furthermore, in February 2009 when the Veteran was diagnosed with PTSD the examiner noted that the Veteran's trauma history were experiences related to his combat, and assessed the Veteran based on symptoms related to combat.  Trauma experiences were also discussed by the Veteran in the June 2009 PTSD examination.  The current diagnosis and treatment of the Veteran's PTSD is premised on the link to his in-service stressors, and therefore fulfills the third element for service connection for PTSD. The Board observes that service connection is already in effect for an adjustment disorder. 
 
Service connection for PTSD is warranted as the evidence of record is at least in equipoise regarding the Veteran's current diagnosis of PTSD, the Veteran has in-service stressors, and medical evidence establishes a link between the Veteran's symptoms and his trauma in service.


ORDER

Service connection for PTSD is granted.




____________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


